The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received November 18, 2022, amending Claims 1, 6, 7, 10 and 12.  New claims 21 and 22 were added by this amendment.  Claims 5 and 13 were cancelled by this amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1-4, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. US 2003/0192144 (hereafter Song et al.).

Regarding Amended Claim 1, Song et al. anticipates:
1. A robotic cleaner (robot vacuum cleaner, Title) comprising: 
a body (cleaner body 20) having an upper surface (labeled in attached Figure 2 below), an underside (labeled in attached Figure 2 below), and a sidewall (labeled in attached Figure 2 below) extending therebetween (shown in attached Figure 2 below); 
an agitator chamber (chamber surrounding rotation brush 27 and entering suction port 23, Figure 2) defined in the body; 
a suction motor (circulating pump 31 of air circulating mechanism 30) fluidly coupled to the agitator chamber and configured to cause air to flow into the agitator chamber (air flow shown in Figure 2); and 
at least one air jet assembly (air jet opening 25 and air jet pipe 37) coupled to the body (Figures 2 and 3), wherein at least a portion (labeled in attached Figure 2 below) of the at least one air jet assembly extends between the upper surface and the underside and defines at least a portion of the sidewall (shown in attached Figure 2 below), the at least one air jet assembly being configured to generate an outwardly extending air jet (air  is jetted outward from the nozzle opening and expands three dimensionally), the air jet being configured to intersect a vertically extending surface (sealing member 40) alongside the robotic cleaner and urge debris toward a forward movement path of the robotic cleaner 


    PNG
    media_image1.png
    603
    704
    media_image1.png
    Greyscale


Regarding Claim 2, Song et al. anticipates:
2. The robotic cleaner of claim 1, wherein the at least one air jet assembly (air jet opening 25 and air jet pipe 37) is fluidly coupled (through air jet pipe 37) to an exhaust side of the suction motor (circulating pump 31 of air circulating mechanism 30).  

Regarding Claim 3, Song et al. anticipates:
3. The robotic cleaner of claim 1, wherein the at least one air jet assembly (air jet opening 25 and air jet pipe 37) includes a vent (air provided by venting exhaust air from air circulating mechanism 30) configured to generate the air jet.  

Regarding Claim 4, Song et al. anticipates:
4. The robotic cleaner of claim 1, wherein the at least one air jet assembly (air jet opening 25 and air jet pipe 37) includes a nozzle (nozzle form, Paragraph [0018]) configured to generate the air jet.  

Regarding Amended Claim 6, Song et al. anticipates:
6. The robotic cleaner of claim 1 [[5]], wherein the at least one air jet assembly (air jet opening 25 and air jet pipe 37) [[is]] includes a vent (air provided by venting exhaust air from air circulating mechanism 30).  

Regarding Amended Claim 7, Song et al. anticipates:
7. The robotic cleaner of claim 1, further comprising a plurality of air jet assemblies (5 air jet openings 25 shown in Figure 3), wherein the at least one air jet assembly (air jet opening 25 and air jet pipe 37) is disposed on an underside of the body (cleaner body 20)(shown in Figures 2 and 3).  

Regarding Claim 11, Song et al. anticipates:
11. The robotic cleaner of claim 1, wherein the at least one air jet assembly (air jet opening 25 and air jet pipe 37) is fluidly coupled to a fan (air circulating mechanism 30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
As necessitated by amendment, Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US 2003/0192144 (hereafter Song et al.) in view of in view of Kim et al. US 2010/0088840 (hereafter Kim et al.).

Regarding Claim 8, Song et al. teaches:
8. The robotic cleaner of claim 1, further comprising a plurality of air jet assemblies (air jet opening 25 and air jet pipe 37), wherein at least one air jet assembly has a different configuration than that of at least one other air jet assembly (see discussion below).

Song et al. discloses substantially all the claim limitations, however, as shown in Figure 3, the plurality of air jet openings 25 appear to be similar configurations rather than different as claimed.  The reference Kim et al. discloses a robotic cleaning robot 500 that, like the Song et al. device, collects the exhaust air from a suction fan and redirects it into air jets (air spray nozzle unit 200 and side nozzle unit 700) proximate the agitator (auxiliary roller 350) as best shown in Figures 16 and 17.  Kim et al. discloses side nozzle units 700 as shown in Figure 16 locate and oriented to blow air toward the middle of the collection area that are different shape than the nozzles of the air spray nozzle unit 200.  It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify the Song et al. device to include additional nozzles, different than the other nozzles, directed inward as taught by Kim et al. with the motivation to help direct the air toward the middle of the agitator to reduce the likelihood debris being blown out from under the robot cleaner without depending on the quality of the seal member.    

Regarding Claim 9, Song et al. teaches:
9. The robotic cleaner of claim 8, wherein at least one air jet assembly (air jet opening 25 and air jet pipe 37) includes a vent and at least one other air jet assembly includes a nozzle (see discussion below).  

Song et al. discloses substantially all the claim limitations, however, as shown in Figure 3, the plurality of air jet openings 25 provide air by venting exhaust air from air circulating mechanism 30 to nozzles, however, Song et al. does not disclose the two different air jet assemblies are different as claimed.  The reference Kim et al. discloses a robotic cleaning robot 500 that, like the Song et al. device, collects the exhaust air from a suction fan and redirects it into air jets (air spray nozzle unit 200 and side nozzle unit 700) proximate the agitator (auxiliary roller 350) as best shown in Figures 16 and 17.  Kim et al. discloses the left and right air passages 110 and 120 include vent holes 156 that are selectively adjustable with an openable knob 155 as disclosed in Paragraph [0059].  This makes it possible to exhaust part of the air circulating through the left and right air passages to regulate the flow or intensity of the circulating air.  It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify the Song et al. device to include vent holes as taught by Kim et al. with the motivation to selectively adjust the air flow in at least one air jet assembly with the motivation to provide a desired airflow by the user that provides a desired performance.  By the adjustment of at least one knob, the device will obviously teach the current claim language.  
 
Regarding Amended Claim 10, Song et al. teaches:
10. The robotic cleaner of claim 9, wherein 

Allowable Subject Matter
Regarding Claims 12 and 14-22, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.

Response to Arguments
Claim Objection
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous Claim Objection.

Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed November 18, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1-4, 6, 7, and 11 under Song et al. US 2003/0192144 have been fully considered and are not persuasive.  Therefore, the 35 U.S.C. 102(a)(1) rejections stand with modifications necessitated by amendment.  

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed November 18, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 8-10 under Song et al. US 2003/0192144 have been fully considered and are not persuasive.  Therefore, the 35 U.S.C. 103 rejections stand with modifications necessitated by amendment.  

Responses to the Applicant’s specific arguments follow.


The Applicant argues:  “Claims 1-7 and 11 were rejected under 35 U.S.C. § 102 as allegedly being anticipated by Song et al. (US2003/0192144, hereinafter "Song"). Office Action at 3. Applicant respectfully requests the withdrawal of the rejections in view of the following remarks. 
Independent claim 1 is generally directed to a robotic cleaner. The robotic cleaner includes a body having an upper surface, an underside, and a sidewall extending therebetween, an agitator chamber defined in the body, a suction motor fluidly coupled to the agitator chamber and configured to cause air to flow into the agitator chamber, and at least one air jet assembly coupled to the body. At least a portion of the at least one air jet assembly extends between the upper surface and the underside and defines at least a portion of the sidewall. The at least one air jet assembly is configured to generate an outwardly extending air jet. The air jet is configured to intersect a vertically extending surface alongside the robotic cleaner and urge debris toward a forward movement path of the robotic cleaner. 
In the rejection of independent claim 1, the Office Action asserts that Song identically discloses each and every feature of independent claim 1. Office Action at 3. Without commenting on the merits of this assertion, Applicant has elected to amend independent claim 1 herein. Namely, independent claim 1, as amended, recites, inter alia, at least one air jet assembly that is configured to generate an outwardly extending air jet configured to intersect a vertically extending surface alongside the robotic cleaner. 
Song discloses a robot vacuum cleaner having a cleaner body 20. Song at [0015]. The cleaner body 20 includes an air jet opening 25 disposed on the underside of the cleaner body 20. 
Id. at [0016]. Cleaned air is jetted from the air jet opening 25 and toward a cleaning surface to dislodge contaminants from the cleaning surface. Id. at [0018]. Song does not appear to disclose or make obvious at least one air jet assembly that is configured to generate an outwardly extending air jet configured to intersect a vertically extending surface alongside the robotic cleaner, as recited in amended independent claim 1. Accordingly, Applicant respectfully requests the withdrawal of the rejections under 35 U.S.C. § 102 of independent claim 1 and of the claims that depend therefrom.”

The Examiner respectfully disagrees.  The current rejections include an annotated Figure 2 and additional details clarifying how the Song reference anticipates all the limitations in the current claim language of Claims 1-4, 6, 7, and 11.  Those details address the claim limitations cited in these arguments.

The Applicant argues:  “Claims 12 and 16-20 were rejected under 35 U.S.C. §103 as allegedly being unpatentable over Song in view of the background of Song. Office action at 5. Applicant respectfully requests the withdrawal of the rejections in view of the following remarks. 
In the rejection of independent claim 12, the Office Action asserted that independent claim 12 was unpatentable over Song. Office Action at 5. Without commenting on the merits of this assertion and in and in an effort to expedite prosecution, independent claim 12 has been amended to incorporate the allowable subject matter of dependent claim 13. Thus, Applicant believes that independent claim 12 is now in condition for allowance and that no further discussion is necessary. 
Accordingly, Applicant respectfully requests the withdrawal of the rejections under 35 U.S.C. § 103 of independent claim 12 and of the claims that depend therefrom.“
	
The Examiner agrees.  Claims 12 and 16-20 have been identified as being in condition for allowance.

The Applicant argues:  “Claims 8-10, 14, and 15 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Song in view of Kim et al. (US2010/0088840, hereinafter "Kim"). Office Action at 8. Applicant respectfully requests the withdrawal of the rejections in view of the following remarks. 
In the rejection of claims 8-10, 14, and 15, the Office Action relies on the combination of Song and Kim. Office Action at 8. Claims 8-10 depend from independent claim 1 and thus incorporate each of the features recited in independent claim 1 by virtue of the dependency and claims 14 and 15 depend from independent claim 12 and thus incorporate each of the features recited in independent claim 12 by virtue of the dependency. With respect to independent claim 1, Applicant submits that Kim is not appear remedy the above noted shortcomings of Song. With respect to independent claim 12, as discussed above, independent claim 12 has been amended to incorporate the allowable subject matter of dependent claim 13. Thus, Applicant believes claims 14 and 15 to be allowable for at least this reason. Accordingly, Applicant respectfully requests the withdrawal of the rejections under 35 U.S.C. § 103 of claims 8-10, 14, and 15. 
While Applicant has chosen not to focus on the features of the dependent claims in this paper, Applicant maintains that such claims are independently patentable and expressly reserves the right to file additional arguments supportive of the patentability of any claim of this application in a future response.”

The Examiner respectfully disagrees.  The current rejections include an annotated Figure 2 and additional details clarifying how the Song reference teaches all the limitations in the current claim language of Claims 8-10.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723